Citation Nr: 1515504	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is in the record.


FINDINGS OF FACT

1.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to, the Veteran's service.

2.  Tinnitus was not manifested in, and is not shown to be related to, the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination.  Although the Board granted the Veteran's request to have the record held open for 60 days following his January 2015 videoconference hearing, he has not submitted any medical records or other evidence to corroborate his claims.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are silent regarding hearing loss or tinnitus.  The ears were normal on the separation examination in June 1966.  Both whispered voice and spoken voice hearing tests were 15/15 in each ear.

The Veteran's service personnel records show he was an Aviation Boatswain's Mate-Fuels and Aviation Boatswain's Mate-Handling.  

In May 2009, V. P. Mokarry, M.D. stated the Veteran had a high frequency hearing loss that might be due to noise exposure in the past, including military service.

On VA audiometric examination in May 2009, the Veteran reported he served as a flight deck director in service.  He claimed he had a gradual decrease in hearing sensitivity and a constant hissing tinnitus following service.  He was unable to state when the onset of his hearing loss was, but reported that tinnitus began approximately 15 years earlier.  Following audiometric testing, it was indicated the Veteran had a sensorineural hearing loss in each ear.  The examiner opined that due to the Veteran's inability to report the onset of his hearing loss, the fact he stated tinnitus began 15 years earlier and the lack of evidence in service of a hearing loss or tinnitus, it was less likely than not that the Veteran's complaints of hearing loss and tinnitus are due to service.  

In August 2009, the Veteran's sister, a registered nurse, recalled that he had a hearing loss when he was discharged from service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them SNHL and tinnitus as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Board concedes that the Veteran was subjected to acoustic trauma during service.  The issue in this case, therefore, is whether his current hearing loss and tinnitus are related to such exposure.  As noted above, there is no indication in the service treatment records of any complaints or findings pertaining to either a hearing loss or tinnitus.  The Board concedes that the spoken and whispered voice tests administered on the separation examination are less specific when compared to an audiometric examination.  In this case, however, they represent the best evidence available regarding the status of the Veteran's hearing upon discharge from service.  The Board observes that the Veteran's hearing loss disability and tinnitus were not documented for many years following the Veteran's discharge from service.  

During the May 2009 VA examination, the examiner reported the Veteran could not specify when his hearing loss began, but did say that tinnitus had its onset about 15 years earlier (over 25 years after service separation).  When he testified before the undersigned in January 2015, the Veteran asserted the VA examiner misconstrued his comments and that his hearing loss and tinnitus had been present since service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's statements, standing alone, do not provide probative information.

Although the Veteran's sister, a nurse, wrote a letter in August 2009 stating that the Veteran had a hearing loss when he was discharged from service, there is no indication that she has special knowledge regarding the diagnosis of specific audiometric disabilities.  Therefore, although she has training and expertise as a nurse, she is not competent to opine as to the diagnosis/etiology of her brother's audiometric symptoms.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (rejecting the medical opinion of the appellant's wife, a nurse, because she did not show that she had specialized knowledge of cardiology or show that she participated in her husband's treatment); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

The Board acknowledges that Dr. Mokarry opined that the Veteran's hearing loss "might" be due to in-service noise exposure.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

As Dr. Mokarry's opinion is speculative, and as there is no indication that his opinion was based on a review of the record, it is of limited probative value.  The Board attaches greater weight to the opinion of the VA examiner who based her opinion on a review of the record and examination of the Veteran.  

The Veteran's assertions that his hearing loss and tinnitus are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a bilateral hearing loss and tinnitus fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Both a hearing loss and tinnitus were first manifested many years after service, and the most probative evidence has found they are not linked to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims of service connection for a bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss and for tinnitus is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


